sari f deihl petitioner v commissioner of internal revenue respondent docket no filed date in p and her husband litigated three consolidated cases before the court concerning their and tax years p’s attorney raised the issue of relief from joint_and_several_liability under sec_6015 i r c in the petition for but not or the request did not invoke any specific subsection of sec_6015 i r c p then withdrew her claim for relief from joint_and_several_liability in the stipula- tion of facts for the consolidated cases p’s husband died after the opinion in the consolidated cases was filed but before decisions were entered after decisions were entered p filed an administrative claim for relief from joint_and_several_liability with r for and r determined p did not qualify for relief under sec_6015 c or f i r c and that p’s claim was barred by sec_6015 i r c regard- less held sec_6015 i r c applies because the court entered final decisions for and held further p did not participate meaningfully in the prior proceeding held further relief from joint_and_several_liability was raised only in the pleadings for therefore for and sec_6015 i r c relief from joint_and_several_liability was not an issue in the prior proceeding held further relief from joint_and_several_liability under sec_6015 and f i r c for was an issue in the prior proceeding held further for purposes of sec_6015 i r c an election under sec_6015 i r c shall not be deemed to have been an issue in a prior proceeding where the requesting spouse’s original request for relief under sec_6015 i r c did not specifically invoke sec_6015 i r c and the requesting spouse was ineligible to make an election under sec_6015 i r c at the time because the requesting spouse’s husband was alive accordingly an election under sec_6015 i r c for was not an issue in the prior proceeding held further sec_6015 i r c bars p from claiming relief from joint_and_several_liability for under sec_6015 and f i r c held further the exception in sec_6015 i r c applies to and p is not barred from electing relief from joint and sev- eral liability under sec_6015 i r c for and relief verdate 0ct date jkt po frm fmt sfmt v files deihl sheila deihl v commissioner from joint_and_several_liability under sec_6015 c and f i r c for and tim a tarter and kirk a mccarville for petitioner anne w durning for respondent opinion vasquez judge petitioner seeks review of respondent’s determination that she is not entitled to relief from joint_and_several_liability under sec_6015 c and f with respect to her joint federal_income_tax liabilities for and our jurisdiction to review petitioner’s request for relief is conferred by sec_6015 the only issue for decision is whether petitioner is precluded by the doctrine_of res_judicata as set forth in sec_6015 from raising the issue of relief from joint_and_several_liability for the years in issue background petitioner and her husband mr deihl were the taxpayers in three cases previously litigated in the tax_court in docket nos and the cases were consolidated for trial briefing and opinion the consolidated cases the consolidated cases con- cerned the substantiation of business_expense deductions claimed by mr deihl and petitioner in and related to their s_corporation mr deihl hired donald macpherson mr macpherson to represent him and petitioner in the consolidated cases robert hartmann mr hartmann assisted mr macpherson with the representation petitioner was not involved in the unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent in the notice_of_determination denied petitioner relief from joint_and_several li- ability for each of the years in issue because the information we have available does not show you meet the requirements for relief the united_states tax_court or other court issued a final_decision regarding the liabilities from which you seek relief and you meaningfully participated in that proceeding ie res_judicata you knew or had reason to know of the income or deductions that caused the additional tax and you did not show it would be unfair to hold you responsible on date the court granted the parties’ joint motion to sever the issues this opinion deals only with the issue of res_judicata we do not here decide whether petitioner qualifies for relief from joint_and_several_liability under sec_6015 mr hartmann was originally hired by mr deihl over years ago to serve as counsel for mr deihl and petitioner’s businesses as well as for personal matters he withdrew as attorney of record in the consolidated cases to be able to serve as a witness at trial but continued to continued verdate 0ct date jkt po frm fmt sfmt v files deihl sheila united_states tax_court reports hiring of mr macpherson and did not sign the engagement letter for the consolidated cases mr macpherson signed and filed the three petitions in the consolidated cases petitioner did not sign them the petition in docket no the petition raised the issue of relief from joint_and_several_liability it states under sec_6013 and sec_6015 petitioner sari f deihl was is an innocent spouse for the year at issue in the statutory nod considering all of the facts and circumstances it would be unfair to hold sari respon- sible for the understatement_of_tax if any and related penalties and interest if any the petitions in docket nos and did not raise the issue of relief from joint_and_several_liability on date the parties submitted their stipula- tion of facts in the consolidated cases paragraph thereof paragraph states that petitioner sari f deihl no longer seeks innocent spouse relief for the taxable years or relief from joint_and_several_liability was not dis- cussed at trial in the consolidated cases the trial the tax_court filed its opinion in the consolidated cases on date see deihl v commissioner tcmemo_2005_287 deihl i the court generally sustained the commissioner’s determinations of deficiencies in tax addi- tions to tax and penalties against petitioner and mr deihl for and and instructed that decisions would be entered under rule mr deihl died on date days after deihl i was filed but before the final decisions in the consolidated cases were entered petitioner served as personal representative for the estate of mr deihl from date to date she sought new counsel after receiving advice from mr mac- pherson and mr hartmann with which she disagreed on or about date petitioner retained martha patrick whose representation of petitioner ended on or around date soon thereafter on date petitioner retained terence d woolston mr woolston and tim a assist mr macpherson throughout the litigation similarly the answers filed in and were silent as to relief from joint_and_several_liability and the commissioner in his pretrial memorandum for the consolidated cases referred only to in addressing petitioner’s claim for relief from joint_and_several_liability verdate 0ct date jkt po frm fmt sfmt v files deihl sheila deihl v commissioner tarter of woolston tarter p c to represent her and the estate of mr diehl mr woolston and counsel for the commissioner worked together to finalize the rule_155_computations in the consoli- dated cases the court entered its decision in docket no on date and in docket nos and on date neither side appealed on or about date petitioner filed form_8857 request for innocent spouse relief requesting relief under sec_6015 c and f for and on date respondent sent petitioner a notice of deter- mination denying petitioner’s request for relief from joint_and_several_liability for each of those years on date petitioner timely filed a petition for review of respond- ent’s determination petitioner resided in arizona at the time she filed the petition in this case discussion respondent argues that res_judicata as delineated in sec_6015 bars petitioner from claiming relief from joint_and_several_liability for and because the court entered final decisions for those years respondent fur- ther argues that the exception to res_judicata in sec_6015 does not apply because relief from joint and sev- eral liability was an issue in the consolidated cases and peti- tioner participated meaningfully therein petitioner argues that the exception to res_judicata in sec_6015 applies because relief from joint_and_several_liability was not an issue in the consolidated cases and she did not participate meaningfully therein she also argues that res_judicata should not apply to her election under sec_6015 because she could not have raised it in the consolidated cases the court originally entered its decisions in docket nos and on date but vacated the original decisions after granting the commissioner’s motion to vacate the decision in docket no became final on date the decisions in docket nos and became final on date respondent argues petitioner could have raised sec_6015 by moving the court to reopen the record or to vacate the decisions before they became final given our conclusion discussed hereinafter that petitioner did not participate meaningfully in the consolidated cases and that relief under sec_6015 in fact was not an issue in the consolidated cases we need not decide whether petitioner could have raised relief under sec_6015 in the consolidated cases verdate 0ct date jkt po frm fmt sfmt v files deihl sheila united_states tax_court reports i sec_6015 sec_6015 codifies the application of res_judicata with respect to claims for relief from joint_and_several_liability under sec_6015 a res_judicata in general under the judicial doctrine_of res_judicata when a court of competent jurisdiction enters a final judgment on the merits of a cause of action the parties to the action are bound by every matter that was or could have been offered and received to sustain or defeat the claim 333_us_591 see also gustafson v commissioner 97_tc_85 the doctrine_of res_judicata serves to promote judicial economy and the repose of disputes by precluding repetitious lawsuits gustafson v commissioner supra pincite because federal income taxes are determined on an annual basis each year is a separate cause of action and res_judicata is applied to bar subsequent proceedings involving the same tax_year commissioner v sunnen supra pincite- 91_tc_14 as a general_rule where the tax_court has entered a decision for a taxable_year both the taxpayer and the commissioner with certain exceptions are barred from reopening that year 105_tc_41 104_tc_221 a stipulated judgment is a judgment on the merits for pur- poses of res_judicata 74_f3d_906 9th cir and cases cited thereat it follows that for res judi- cata purposes the decision incorporates those elements that the parties have settled by stipulation as well as those that have been redetermined by the court see lincir v commis- sioner tcmemo_2007_86 although the general outlines of res_judicata are relatively straightforward the details applicable in certain cases may be quite intricate see eg the discussion in hemmings v commissioner supra pincite in addition congress sometimes enacts legislation that overrides or modifies res_judicata see eg burke v commissioner supra pincite verdate 0ct date jkt po frm fmt sfmt v files deihl sheila deihl v commissioner b the exception under common_law principles of res_judicata a taxpayer who was a party to a prior proceeding for the same taxable_year is barred from seeking relief from joint_and_several_liability whether or not the claim had been raised as an issue in the prior proceeding sec_6015 creates an excep- tion to this rule where such relief was not an issue in the prior proceeding however the exception does not apply if the court determines that the taxpayer participated meaning- fully in the prior proceeding thus res_judicata does not bar a taxpayer from requesting relief from joint_and_several_liability under sec_6015 c or f if relief from joint_and_several_liability under sec_6015 c or f was not an issue in the prior proceeding and the court deter- mines that the taxpayer did not participate meaningfully in the prior proceeding said differently if a final_decision was entered in a prior proceeding for a tax_year and relief from joint_and_several_liability was an issue therein sec_6015 will bar from subsequently requesting the same relief for that year or if a final deci- sion was entered in a prior proceeding for a tax_year and the taxpayer sec_6015 bars the taxpayer from subsequently requesting relief from joint_and_several_liability that was or could have been an issue in the prior proceeding see 116_tc_272 sec_1_6015-1 income_tax regs participated meaningfully taxpayer therein the ii the consolidated cases this court entered final decisions in the consolidated cases for the tax years at issue here res_judicata as delineated in sec_6015 bars petitioner’s claims for relief from joint_and_several_liability unless those claims for relief were not an issue in and petitioner did not participate meaning- sec_6015 provides res_judicata -in the case of any election under subsection b or c or of any request for equi- table relief under subsection f if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the quali- fication of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding verdate 0ct date jkt po frm fmt sfmt v files deihl sheila united_states tax_court reports fully in the consolidated cases we first address whether peti- tioner participated meaningfully in the consolidated cases a meaningful participation under sec_6015 the requesting spouse bears the burden of proving by a preponderance_of_the_evidence that he or she did not participate meaningfully in the prior litiga- tion monsour v commissioner tcmemo_2004_190 is not defined meaningful participation in sec_6015 or the accompanying regulations and the legisla- tive history does not provide guidance as to the proper defini- tion moreover the court despite deciding whether requesting spouses have participated meaningfully in prior proceedings has not clearly defined meaningful participation although we have indicated that while merely complying with a spouse’s instructions to sign various pleadings and other documents filed in prior litigation is not conclusive of meaningful participation 121_tc_43 signing court documents and participating in settlement negotiations are indicators of meaningful partici- pation id monsour v commissioner supra this case war- rants a brief description of our cases discussing meaningful participation in thurner v commissioner supra the taxpayer husband and the taxpayer wife filed separate petitions each seeking relief from joint_and_several_liability under sec_6015 the commissioner moved for summary_judgment on the issue of meaningful participation we found that the record clearly established that the taxpayer husband had participated meaningfully in a prior court_proceeding the taxpayer hus- band had signed court documents and been fully engaged in the proceeding in addition the taxpayer husband had main- tained exclusive control_over all tax matters including the handling of the prior proceeding to the contrary we found there to be a genuine issue of material fact as to whether the taxpayer wife had participated meaningfully in the prior pro- ceeding where she asserted that she had merely complied with her husband’s instructions to sign the pleadings and various other documents that were filed in the prior pro- ceeding because the case involved a motion for summary_judgment the court did not decide whether verdate 0ct date jkt po frm fmt sfmt v files deihl sheila deihl v commissioner in monsour v commissioner supra we found the taxpayer had participated meaningfully in a prior tax_court pro- ceeding involving the taxpayer and her husband we found significant the fact that the taxpayer chose not to call a par- ticular witness to testify about her level of participation in the prior proceeding and inferred from her failure to call this witness that his testimony if given would have been unfavorable to the taxpayer the taxpayer relied on her hus- band’s testimony to support her position that she had not participated meaningfully however we did not find this testimony to be credible and we did not rely on this testi- mony to support the taxpayer’s contentions moreover the taxpayer an attorney agreed to a stipulated decision that she was jointly and severally liable for deficiencies in tax in huynh v commissioner tcmemo_2006_180 affd 276_fedappx_634 9th cir the record showed that in a prior proceeding the requesting spouse had read and signed two petitions filed with the tax_court spoken and participated at pretrial meetings with irs counsel signed various documents including a stipulation of settled issues a power_of_attorney and stipulations of facts testified about her husband’s potential income sources and signed a trial brief a reply brief and a motion for leave to file a reply brief the taxpayer had also prepared her and her husband’s joint federal_income_tax returns for the years in issue despite the requesting spouse’s arguments to the contrary and although she may have signed some documents under the direction of her husband we held on the entire record that the taxpayer had nevertheless participated meaningfully in the prior proceeding in moore v commissioner tcmemo_2007_156 we found the taxpayer’s participation in a prior proceeding to be mean- ingful where the taxpayer had been informed about sec_6015 had participated in meetings with irs counsel and the court and had voluntarily entered into a settlement petitioner’s participation in the consolidated cases differs significantly from that of the requesting spouses in monsour huynh and moore petitioner who is not an attorney and did not complete her high school education did not sign any the taxpayer wife had participated meaningfully in the prior proceeding huynh v commissioner t c summary opinion verdate 0ct date jkt po frm fmt sfmt v files deihl sheila united_states tax_court reports court documents in the consolidated cases she did not review the petitions or the stipulations of facts nor did she agree to any of the stipulations mr macpherson and mr hartmann did not discuss these documents with petitioner in fact she saw them for the first time at trial in the present matter petitioner did not meet with any irs personnel participate in any settlement negotiations with the irs or sit in on any such meetings between her attorneys and the irs during the litigation in the consolidated cases however peti- tioner was called as a witness in the trial and testified briefly about certain expenses for entertainment and com- puters deducted by her and mr deihl’s s_corporation respondent called robert cuatto mr cuatto associate area_counsel with the irs to testify about petitioner’s partici- pation in the consolidated cases mr cuatto observed peti- tioner in discussions with mr deihl and their counsel during several breaks in the 2-day trial and in the hallway in the morning before trial both days in his opinion petitioner seemed to be engaged and actively involved in the trial how- ever mr cuatto was not involved in any of the aforemen- tioned discussions and admittedly had no knowledge of what was being discussed we cannot speculate as to what peti- tioner mr deihl and their counsel may have been dis- cussing during breaks and in the hallway before trial petitioner and respondent initially expressed a desire to call mr macpherson to testify as to petitioner’s participation in the consolidated cases however mr macpherson was in germany recovering from an illness at the time of trial in the present matter and did not testify the parties agreed that the record was sufficiently complete without his testimony therefore we shall not infer anything from the fact that mr macpherson did not testify mr hartmann did not meet with petitioner immediately after deihl i was filed he was instructed by mr deihl to keep the findings in deihl i under our hat for a while it was only after mr deihl’s death that mr hartmann and mr macpherson met with petitioner at that time they gave peti- tioner advice with which she disagreed petitioner then informed mr hartmann that she was speaking with different only out of pages of the transcript from the trial consisted of petitioner’s testi- mony verdate 0ct date jkt po frm fmt sfmt v files deihl sheila deihl v commissioner attorneys mr woolston handled the consolidated cases from that point on we believe mr deihl like the husband in 121_tc_43 controlled the litigation in the consolidated cases until his death although petitioner testified at the trial she was more like a third-party fact witness than a participating litigant the totality of the evidence demonstrates that petitioner was never fully informed or engaged in the litigation we find that petitioner has shown that she did not participate meaningfully in the consolidated cases b relief at issue in the consolidated cases mr macpherson raised the issue of relief from joint_and_several_liability in the petition although paragraph seemingly withdraws the issue for all years in the consoli- dated cases the petitions and corresponding answers filed for and did not raise relief from joint_and_several_liability further respondent’s pretrial memorandum for the consolidated cases specifically addressed petitioner’s claim with respect to only because relief from joint and sev- eral liability was raised in the pleadings for only that is the only year in which said relief was an issue see rule sec_38 relief from joint_and_several_liability was not an issue in or the mere reference to and in paragraph without more did not put relief from joint_and_several_liability in issue for those years accordingly petitioner is not barred from making an election under sec_6015 and c and requesting equitable relief under sec_6015 for and the petition did not specify the basis for relief requested under sec_6015 ie whether petitioner was electing or requesting relief under sec_6015 c or f however petitioner was not eligible to make an election under sec_6015 when the petition was filed because she was not divorced or separated from mr deihl an individual shall only be eligible to make an election under sec_6015 if at the time of the election such individual is no longer married to or is legally_separated from the indi- vidual with whom such individual filed the joint_return to which the election relates or such individual was not a member of the same household as the individual with whom such joint_return was filed at any time during the 12-month_period ending on the date such election is filed sec_6015 for purposes of these eligibility requirements a widow is treated as continued verdate 0ct date jkt po frm fmt sfmt v files deihl sheila united_states tax_court reports determining what subsections of sec_6015 were an issue in a prior proceeding under these facts is an issue of first impression we hold that for purposes of sec_6015 an election under sec_6015 shall not be deemed to have been an issue in a prior proceeding where the requesting spouse’s original request for relief under sec_6015 did not specifically invoke sec_6015 and the requesting spouse was ineligible to make an election under sec_6015 at the time because the requesting spouse’s husband was alive therefore we conclude that petitioner’s claim for innocent spouse relief in the petition was an election under sec_6015 and a request for equitable relief under sec_6015 relief under sec_6015 for was not an issue in the consolidated cases petitioner argues she should not be bound by the petition or paragraph because she was not adequately rep- resented during the consolidated cases and she was not aware of the contents of the petition or paragraph until after deihl i was released however we have held that the quality of advocacy and the actual knowledge of the liti- gants are not special circumstances in determining whether a prior judgment is a bar in a subsequent litigation moore v commissioner tcmemo_2007_156 see also rule b accordingly relief from joint_and_several_liability under sec_6015 and f was an issue in the consolidated cases as to relief under sec_6015 was not we find that sec_6015 bars petitioner from making an election under sec_6015 and requesting equitable relief under sec_6015 for we find fur- ther that the exception in sec_6015 applies to peti- tioner’s claim for relief under sec_6015 for and petitioner’s claim for relief under sec_6015 c and f for and no longer married 118_tc_106 affd 353_f3d_1181 10th cir our holding does not impair the court’s ability to interpret an ambiguous request for relief under sec_6015 as including an election under sec_6015 we do not attempt in this opinion to decide how sec_6015 applies under a different set of facts where a requesting spouse does not become eligible to elect relief under sec_6015 until after a decision in a prior proceeding has become final pursuant to sec_7481 verdate 0ct date jkt po frm fmt sfmt v files deihl sheila deihl v commissioner iii conclusion a summary of our holdings follows the court entered final decisions for petitioner’s and tax years which were litigated in petitioner did not participate meaningfully in that litigation relief from joint_and_several_liability was an issue in the consolidated cases as to only under sec_6015 and f therefore peti- tioner is barred from making an election under sec_6015 and requesting equitable relief under sec_6015 for relief from joint_and_several_liability under sec_6015 for and sec_6015 c and f for and was not an issue in the consolidated cases therefore the exception to res_judicata in sec_6015 applies to these claims accordingly petitioner is not barred from making an election under sec_6015 for or from making an election under sec_6015 and c and requesting equitable relief under sec_6015 for and in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing an appropriate order will be issued f verdate 0ct date jkt po frm fmt sfmt v files deihl sheila
